Citation Nr: 1614750
Decision Date: 04/12/16	Archive Date: 05/26/16

DOCKET NO.  14-32 012    DATE  APR 12 2016



On appeal from theDepartment of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a urethral biopsy, including a perforated urethra.



REPRESENTATION

Appellant represented by:   Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the above claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran passed away on October [redacted], 2015.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015).



ORDER

The appeal is dismissed .



P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


